In the

    United States Court of Appeals
                For the Seventh Circuit
                    ____________________

No. 19-2442
STEPHEN R. WEST,
                                               Plaintiff-Appellant,

                                v.

LOUISVILLE GAS & ELECTRIC COMPANY,
                                                        Defendant,
                               and
CHARTER COMMUNICATIONS, INC., and SPECTRUM MID-
AMERICA, LLC,
                                            Defendants-Appellees.
                    ____________________

        Appeal from the United States District Court for the
        Southern District of Indiana, New Albany Division.
      No. 4:16-cv-00145-RLY-DML — Richard L. Young, Judge.
                    ____________________

    ARGUED JANUARY 15, 2020 — DECIDED MARCH 2, 2020
                ____________________

   Before BAUER, EASTERBROOK, and HAMILTON, Circuit
Judges.
    EASTERBROOK, Circuit Judge. This appeal presents a ques-
tion about how 47 U.S.C. §541(a)(2), part of the Cable Com-
2                                                 No. 19-2442

munications Policy Act of 1984, aﬀects use of a utility ease-
ment in Indiana.
    In 1938 a predecessor of Stephen West granted a perpetu-
al easement to a predecessor of Louisville Gas & Electric
Company, permicing it to build and maintain a 248-foot-tall
tower carrying high-voltage electric lines. (Ownership of
both the underlying land and the easement has changed
hands since 1938. For simplicity we refer to the current own-
ers.) In 2000 Louisville Gas permiced Charter Communica-
tions to install on the towers a ﬁber-optic cable that carries
communications (telephone service, cable TV service, and
internet data). Louisville Gas asked in 1990 for explicit per-
mission to do this, and West refused. In 2000 it concluded
that the existing easement allows the installation of wires
that carry photons (that is, ﬁber-optic cables) along with the
wires that carry electrons. West disagreed and ﬁled this suit
under the diversity jurisdiction, seeking compensation from
Louisville Gas, under Indiana’s substantive law, for the ad-
dition of the new cable.
    Some time later West added Charter Communications,
Insight Kentucky Partners II, L.P., and “Time Warner Cable”
as additional defendants. As far as we can tell Time Warner
Cable is a trade name rather than a juridical entity. There
used to be a Time Warner Cable Inc., but it merged into
Charter in 2016. We have omiced Time Warner Cable from
the caption and do not mention it again, as trade names are
not suable. See Schiavone v. Fortune, 477 U.S. 21 (1986). In-
sight Kentucky Partners II also has disappeared by merger;
its successor appears to be Spectrum Mid-America, LLC,
which we have substituted in the caption, though Insight
Kentucky Partners II remains relevant to jurisdiction.
No. 19-2442                                                    3

    The district court granted Charter’s motion to dismiss on
the pleadings, ruling that §541(a)(2) gives it a right to use ex-
isting easements dedicated to service as utility corridors.
2018 U.S. Dist. LEXIS 2832 (S.D. Ind. Jan. 8, 2018). But the
judge denied Louisville Gas’s motion to dismiss, writing that
some issues of Indiana law could not be resolved on the
pleadings. 2018 U.S. Dist. LEXIS 2830 (S.D. Ind. Jan. 8, 2018).
    West wanted to appeal immediately. But instead of ask-
ing the district judge to issue a partial ﬁnal judgment under
Fed. R. Civ. P. 54(b), he dismissed his claim against Louis-
ville Gas without prejudice, reserving a right to reinstate it
after an appellate decision about his rights vis-à-vis Charter.
We dismissed the ensuing appeal, observing that it has long
been secled that parties cannot use a dismiss-and-reinstate
plan to circumvent the ﬁnal-decision rule of 28 U.S.C. §1291.
See West v. Louisville Gas & Electric Co., 920 F.3d 499 (7th Cir.
2019). West then secled his dispute with Louisville Gas and
ﬁled a second appeal.
    Unfortunately, the experience of having one appeal dis-
missed did not induce counsel to pay acention to appellate
jurisdiction the second time around. Circuit Rule 30(a) re-
quires the appellant to submit, bound with the brief, an ap-
pendix containing “the judgment or order under review”.
Despite certifying compliance with this rule, West’s appel-
late lawyers (he has ﬁve) omiced the judgment. We tracked
it down and found, to our surprise, that it does not mention
Insight Kentucky Partners II or its successor. Appeal is pos-
sible only after ﬁnal decision has been entered with respect
to all litigants; that was the central point of our opinion dis-
missing West’s ﬁrst appeal. Yet no one asked the district
court to enter a judgment wrapping up the case, and no one
4                                                 No. 19-2442

brought the problem to our acention either. When we point-
ed out the problem at oral argument, counsel seemed sur-
prised. We suggested that they ask the district judge to enter
a judgment covering all litigants, as they should have done
before appealing. That has now been accomplished—though
the district court named Insight Kentucky Partners II despite
the fact that the merger preceded the judgment by ﬁve
weeks.
    Having assured ourselves that we have appellate juris-
diction, we must turn to subject-macer jurisdiction. It’s easy
enough to determine the twin citizenships of Charter Com-
munications (Delaware and Connecticut). West is a citizen of
Indiana, and Louisville Gas a citizen of Kentucky. So far, so
good. But Insight Kentucky Partners II was not a corpora-
tion, so its citizenship depended on the citizenships of each
partner—and if any partner is itself a partnership or limited
liability company, then the identity of each member of each
of these entities must be traced until we reach a corporation
or natural person. See, e.g., Carden v. Arkoma Associates, 494
U.S. 185 (1990) (citizenship of a partnership is that of every
partner, limited as well as general); Indiana Gas Co. v. Home
Insurance Co., 141 F.3d 314, rehearing denied, 141 F.3d 320
(7th Cir. 1998). (It is the citizenship of Insight Kentucky
Partners II rather than Spectrum Mid-America that macers,
because subject-macer jurisdiction depends on the state of
aﬀairs when a case begins.)
    West’s complaint treats Insight Kentucky Partners II as if
it were a corporation. In this court he says that he recognized
that it isn’t one, but because he did not know the details of
its ownership structure, that was the best he could do. It’s
not good enough. The district judge should have insisted
No. 19-2442                                                          5

that all details of citizenship be established on the record but
did not do so; as far as we can see the judge never broached
the issue.
   Charter’s brief in this court tells us:
   Insight Kentucky Partners II, L.P., and all but one of its mem-
   bers, and its members’ members, are Delaware limited liability
   companies with principal places of business in Stamford, Con-
   necticut. The sole exception is member Advance/Newhouse
   Partnership, which is a New York partnership with a principal
   place of business in New York. None of Advance/Newhouse
   Partnership’s members, or its members’ members, are citizens of
   Indiana.

We’ve held repeatedly that there’s no such thing as a [state
name here] partnership or LLC, that only the partners’ or
members’ citizenships macer, and that their identities and
citizenships must be revealed. See, e.g., Guaranty National Title
Co. v. J.E.G. Associates, 101 F.3d 57, 59 (7th Cir. 1996). We do
not blithely accept assurances along the lines of “no one on
our side is a citizen of the opposing litigant’s state.” We’re
especially unlikely to do so when the litigant describes a
partnership as a limited liability company. Do Charter’s
lawyers really not know the diﬀerence? It should have been
enough for them to read Circuit Rule 28(a)(1), which pro-
vides among other things: “If any party is an unincorporated
association or partnership the statement shall identify the
citizenship of all members.” Charter’s brief does not comply
with Rule 28(a)(1).
     The court reviews jurisdictional macers before argument
and directs parties to furnish missing details. We informed
Charter that its statement did not comply with the require-
ments. In response—it said the same thing again! Counsel
still had not complied with Circuit Rule 28(a)(1), which re-
6                                                        No. 19-2442

quires the statement to “identify the citizenship of all mem-
bers.” Nor was counsel familiar, at oral argument, with the
Supreme Court’s insistence that only corporations receive the
treatment speciﬁed by 28 U.S.C. §1332(c)(1), under which
each corporation has two state citizenships (incorporation
and principal place of business). Every other entity is trans-
parent, and the court needs to know the citizenships of every
partner or member, tracing through however many layers
there may be. Compare Carden and Navarro Savings Associa-
tion v. Lee, 446 U.S. 458 (1980) (the citizenship of a trust is
that of its trustees), with HerI Corp. v. Friend, 559 U.S. 77
(2010) (discussing the special rule for corporations). At ar-
gument we directed counsel to comply, at long last, with
Circuit Rule 28(a)(1) and furnish the details that the Supreme
Court has held are essential.
    The jurisdictional statement that Charter ﬁled in response
to this order discloses that Insight Kentucky Partners II had
an ownership structure 14 [!] levels deep. It took Charter
four single-spaced pages to identify the owners. Most of the
names occur over and over. Having worked this through
ourselves, and having concluded that there were 17 rather
than 14 layers (that there should be diﬃculty counting them
is one of many problems with the structure), we are left with
the conclusion that every branch of the chain led to a corpo-
ration that is neither incorporated in Indiana nor has a prin-
cipal place of business there. Complete diversity of citizen-
ship exists, though the parties have wasted a good deal of
judicial time on the road to this conclusion.
    The 1938 easement grants Louisville Gas
    a right-of-way and perpetual easement to maintain, operate, re-
    new, repair and remove a line or lines of poles and towers and
No. 19-2442                                                              7

   all necessary equipment, wires, cables and appurtenances in
   connection therewith, for the transmission, distribution and de-
   livery of electrical energy to the Grantee and other persons and
   concerns and to the public in general for light, heat, power, tele-
   phone and/or other purposes[.]

West maintains that the breadth of this grant, which includes
“telephone and/or other purposes”, was narrowed in 1976
by a supplemental agreement that does not refer to tele-
communications. But because the 1976 document begins by
stating that “Grantors hereby convey and re-convey to the
Company all rights heretofore acquired by the Company or
its predecessors”, the remainder of the document necessarily
leaves in place the “telephone and/or other purposes” au-
thority. The district court thought that any other dispute is
resolved by §541(a)(2), which reads:
   Any franchise shall be construed to authorize the construction of
   a cable system over public rights-of-way, and through ease-
   ments, which is within the area to be served by the cable system
   and which have been dedicated for compatible uses, except that
   in using such easements the cable operator shall ensure—
       (A) that the safety, functioning, and appearance of the prop-
       erty and the convenience and safety of other persons not be
       adversely aﬀected by the installation or construction of facil-
       ities necessary for a cable system;
       (B) that the cost of the installation, construction, operation,
       or removal of such facilities be borne by the cable operator
       or subscriber, or a combination of both; and
       (C) that the owner of the property be justly compensated by
       the cable operator for any damages caused by the installa-
       tion, construction, operation, or removal of such facilities by
       the cable operator.

West does not contend that, when on his land to install the
cable, Charter’s agents or employees caused damage within
8                                                 No. 19-2442

the scope of §541(a)(2)(C). Instead West denies that the tower
has been “dedicated for compatible uses”.
    One might think as an initial macer that the question of
“dedication” would be resolved between Charter and Louis-
ville Gas. After all, the ﬁber-optic cable is located on Louis-
ville Gas’s towers, and if it interferes with their primary
function (transmicing electricity) then Louisville Gas might
be entitled to compensation under §541(a)(2)(C) or the Tak-
ings Clause of the Constitution. But Louisville Gas is not
protesting. The telecom cable on the towers does not cause
any injury to West and is not a new “occupation” of his land
for the purpose of LoreJo v. Teleprompter ManhaJan CATV
Corp., 458 U.S. 419 (1982). The thing occupying some of
West’s land is the 248-foot-tall tower, not any particular ca-
ble strung from one tower to another.
    Indeed, there is not even an extra cable. There has always
been a lightning-conducting cable at the top of the towers.
Charter replaced that solid cable with a hollow one, having
glass ﬁbers on the inside and a metal layer outside to deal
with lightning. The exchange required some foot and heli-
copter traﬃc, but the easement permits Louisville Gas and
its agents to enter the land to renew and maintain the towers
and transmission cables. Replacing a lightning cable with a
lightning-and-telecom cable ﬁts comfortably within the re-
new-and-maintain power. Information passing through a
cable could not independently be a trespass, any more than
it would be trespass if Louisville Gas wheeled electric power
from some other company. Information passes across West’s
land constantly: over-the-air radio and TV signals, cell
phone communications (voice and data), microwaves, and
No. 19-2442                                                    9

more. None of that diﬀers from laser light travelling through
glass ﬁber.
    Still, West insists, the easement’s grant extends only to
Louisville Gas and its successors (of which Charter is not
one). He contends that §541(a)(2) can’t be used to allow a
third party such as Charter to add even a new interior of a
lightning cable to the towers, whether or not Louisville Gas
is content with the substitution. West relies principally on
decisions of other circuits, which he reads as holding that
“dedicated for compatible uses” in §541(a)(2) means “dedi-
cated to the public for compatible uses”—and whatever the
1938 easement may do, it does not open the transmission
corridor to the general public. The cases West cites include
Cable Arizona Corp. v. Coxcom, Inc., 261 F.3d 871, 874 (9th Cir.
2001); TCI of North Dakota, Inc. v. Schriock Holding Co., 11 F.3d
812, 814 (8th Cir. 1993); Media General Cable of Fairfax, Inc. v.
Sequoyah Condominium Council of Co-Owners, 991 F.2d 1169,
1173 (4th Cir. 1993); and Cable Investments, Inc. v. Woolley, 867
F.2d 151, 155–59 (3d Cir. 1989).
    Adding language to a statute—turning “dedicated for
compatible uses” into “dedicated to the public for compati-
ble uses”—is a legislative rather than a judicial task. It is not
at all clear to us that the decisions to which West points have
done any such thing. They arose from situations, similar to
LoreJo, in which a telecom operator wanted to add cables to
the interior of dwellings that lacked them. The problem for
the cable operators in those cases was that the owners had
not dedicated their land for telecom uses. West, by contrast,
has by contract (the easement) dedicated a big chunk of land
to electromagnetic transmission. (The easement covers not
10                                                 No. 19-2442

only the base of the tower but also 100 horizontal feet under
the wires, so that no other structure comes too close.)
    The parties want us to read the word “dedicated” in
§541(a)(2) as if it had a federal meaning distinct from con-
cepts of property. Yet whether a given easement in Indiana
dedicates a given corridor to a particular kind of use ought
to be understood as a macer of Indiana law. See, e.g., Rodri-
guez v. FDIC, No. 18–1269 (U.S. Feb. 25, 2020), which dis-
cusses the strong preference for using state law to determine
property interests. (Alternatively, one might say that federal
law incorporates rules of state law on the macer, since there
is no freestanding federal law of easements. Cf. United States
v. Kimbell Foods, Inc., 440 U.S. 715 (1979); M&G Polymers
USA, LLC v. TackeJ, 574 U.S. 427 (2015).) It is easy to imagine
a rule of state law under which only the most explicit lan-
guage in an easement dedicates the land to any given use—
and it is equally easy to imagine a rule of state law that reads
easements more broadly. Where does Indiana stand?
    The answer is that Indiana is permissive. It treats ease-
ments as permicing new uses compatible with the original
grant. See Howard v. United States, 964 N.E.2d 779, 783 (Ind.
2012) (“a new use that is compatible with the original purpose
is within the scope of the easement”) (emphasis in original),
relying on Fox v. Ohio Valley Gas Corp., 235 N.E.2d 168 (Ind.
1968). “The owner of an easement, known as the dominant
estate, possesses all rights necessarily incident to the enjoy-
ment of the easement. The dominant estate holder may make
repairs, improvements, or alterations that are reasonably
necessary to make the grant of the easement eﬀectual.”
McCauley v. Harris, 928 N.E.2d 309, 314 (Ind. App. 2010) (in-
ternal citation omiced). See also Rehl v. BilleI, 963 N.E.2d 1
No. 19-2442                                                 11

(Ind. App. 2012). What’s more, most states permit the holder
of an easement to allow third parties to use rights available
under the easement. See Restatement (Third) of Property (Servi-
tudes) §5.9 (2000). We have not seen anything to suggest that
Indiana would reject that principle.
    So as far as we can tell, then, the use that Louisville Gas
and Charter have jointly made of the easement is permissible
under Indiana law. At least the air rights have been “dedi-
cated” to transmission, and a telecom cable is “compatible”
with electric transmission. Both photons and electrons are in
the electromagnetic spectrum. Now that West and Louisville
Gas have secled their own diﬀerences about the scope of the
1938 easement, there is no basis for any relief against Char-
ter. Whether other states’ laws, or other situations (such as
an easement for a buried gas pipeline being used as the
springboard for a cable company to build towers and string
lines above the corridor), would justify a more restrictive
reading of what has been “dedicated for compatible uses” is
a question for some other case.
                                                    AFFIRMED